811951
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on April 14, 2022.
Claims 1, 4, 6-12 and 15-20 are pending.
Claims 1, 4, 6, 7, 9, 11, 12, 15-17 and 19 have been amended.
Claims 2, 3, 5, 13 and 14 have been canceled.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-12 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1, 11 and 12 recite completing the syntax based on a user selection on a user interface on the candidate component values with respect to each component, wherein the syntax to be input is a syntax corresponding to a comparison expression for comparing values of at least two variables, wherein a format of the syntax corresponding to the comparison expression comprises a component corresponding to a first variable, a component corresponding to a comparison operator, and a component corresponding to a second variable.
The limitation of completing the syntax based on a user selection on a user interface on the candidate component values with respect to each component, wherein the syntax to be input is a syntax corresponding to a comparison expression for comparing values of at least two variables, wherein a format of the syntax corresponding to the comparison expression comprises a component corresponding to a first variable, a component corresponding to a comparison operator, and a component corresponding to a second variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “completing” in the context of this claim encompasses the user manually completing the syntax based on a user selection on a user interface on the candidate component values with respect to each component, wherein the syntax to be input is a syntax corresponding to a comparison expression for comparing values of at least two variables, wherein a format of the syntax corresponding to the comparison expression comprises a component corresponding to a first variable, a component corresponding to a comparison operator, and a component corresponding to a second variable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying a format of a syntax to be input in units of components, with respect to each component configuring the syntax, displaying one or more candidate component values to be input as a value of each component, wherein the displaying the format of the syntax comprises: displaying at least one variable generated in advance as a candidate component value for the component corresponding to the first variable, displaying at least one comparison operator as a candidate component value for the component corresponding to the comparison operator, and displaying on the user interface, from among candidate component values for the component corresponding to the second variable, only candidate component values corresponding to a type of the first variable based on the comparison operator as candidate component values for the component corresponding to the second variable that is compared with the first variable, a controller and/or computer readable recording medium. The “displaying” limitations do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying a format of a syntax to be input in units of components, with respect to each component configuring the syntax, displaying one or more candidate component values to be input as a value of each component, wherein the displaying the format of the syntax comprises: displaying at least one variable generated in advance as a candidate component value for the component corresponding to the first variable, displaying at least one comparison operator as a candidate component value for the component corresponding to the comparison operator, and displaying on the user interface, from among candidate component values for the component corresponding to the second variable, only candidate component values corresponding to a type of the first variable based on the comparison operator as candidate component values for the component corresponding to the second variable that is compared with the first variable amount to gathering data and/or outputting data which cannot provide an inventive concept and the additional elements of a controller and/or computer readable recording medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 4 and 15 recite wherein the displaying of the candidate component values further comprises: displaying a keypad for inputting a value of the second variable and at least one of two logic values as the candidate component value for the component corresponding to the second variable.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – displaying a keypad for inputting a value of the second variable and at least one of two logic values as the candidate component value for the component corresponding to the second variable. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying a keypad for inputting a value of the second variable and at least one of two logic values as the candidate component value for the component corresponding to the second variable amounts to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 6 and 16 recite wherein the completing of the syntax comprises: obtaining a user input on the user interface with respect to one of the one or more variables generated in advance, the at least one variable being expressed as the candidate component value for the component corresponding to the first variable; obtaining a user input on the user interface with respect to one of the one or more comparison operators displayed as the candidate component values for the component corresponding to the comparison operator; and obtaining a user input on the user interface with respect to the keypad and the at least one of the two logic values displayed as the candidate component values corresponding to the second variable.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – obtaining a user input on the user interface with respect to one of the one or more variables generated in advance, the at least one variable being expressed as the candidate component value  for the component corresponding to the first variable; obtaining a user input on the user interface with respect to one of the one or more comparison operators displayed as the candidate component values for the component corresponding to the comparison operator; and obtaining a user input on the user interface with respect to the keypad and the at least one of the two logic values displayed as the candidate component values corresponding to the second variable. The “obtaining”, “obtaining” and “obtaining” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining a user input on the user interface with respect to one of the one or more variables generated in advance, the at least one variable being expressed as the candidate component value  for the component corresponding to the first variable; obtaining a user input on the user interface with respect to one of the one or more comparison operators displayed as the candidate component values for the component corresponding to the comparison operator; and obtaining a user input on the user interface with respect to the keypad and the at least one of the two logic values displayed as the candidate component values corresponding to the second variable amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 7 and 17 recite obtaining a command for expanding one of the component corresponding to the first variable and the component corresponding to the second variable; and in response to the command for expanding, expanding the format of at least one of the component corresponding to the first variable and the component corresponding to the second variable, to include a component corresponding to a third variable, a second component corresponding to a second comparison operator, and a component corresponding to a fourth variable.
The limitation of obtaining a command for expanding one of the component corresponding to the first variable and the component corresponding to the second variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining a command for expanding one of the component corresponding to the first variable and the component corresponding to the second variable. The limitation of expanding the format of at least one of the component corresponding to the first variable and the component corresponding to the second variable, to include a component corresponding to a third variable, a second component corresponding to a second comparison operator, and a component corresponding to a fourth variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “expanding” in the context of this claim encompasses the user manually expanding the format of at least one of the component corresponding to the first variable and the component corresponding to the second variable, to include a component corresponding to a third variable, a second component corresponding to a second comparison operator, and a component corresponding to a fourth variable. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 8 and 18 recite obtaining a command for contracting the component expanded according to the expanding; and in response to the command for contracting, contracting the expanded format of the component including the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, to only include a component corresponding to a seventh variable.
The limitation of obtaining a command for contracting the component expanded according to the expanding, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining a command for contracting the component expanded according to the expanding. The limitation of contracting the expanded format of the component including the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, to only include a component corresponding to a seventh variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “contracting” in the context of this claim encompasses the user manually contracting the expanded format of the component including the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, to only include a component corresponding to a seventh variable. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 9 and 19 recite wherein, in the obtaining of the command for expanding, when the command for expanding both of the component corresponding to the first variable and the component corresponding to the second variable is obtained, in response to the command of expanding, the format of the component corresponding to the first variable is expanded to include the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, and in response to the command of expanding, the format of the component corresponding to the second variable is expanded to include a component corresponding to a fifth variable, a component corresponding to a comparison operator, and a component corresponding to a sixth variable.
The limitation of wherein, in the obtaining of the command for expanding, when the command for expanding both of the component corresponding to the first variable and the component corresponding to the second variable is obtained, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining a command for expanding both of the component corresponding to the first variable and the component corresponding to the second variable. The limitation of in response to the command of expanding, the format of the component corresponding to the first variable is expanded to include the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “expanding” in the context of this claim encompasses the user manually, in response to the command of expanding, expanding the format of the component corresponding to the first variable to include the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable. The limitation of in response to the command of expanding, the format of the component corresponding to the second variable is expanded to include a component corresponding to a fifth variable, a component corresponding to a comparison operator, and a component corresponding to a sixth variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “expanding” in the context of this claim encompasses the user manually, in response to the command of expanding, expanding the format of the component corresponding to the second variable to include a component corresponding to a fifth variable, a component corresponding to a comparison operator, and a component corresponding to a sixth variable. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 10 and 20 recite obtaining a command for contracting a format of the component corresponding to the first variable and a format of the component corresponding to the second variable, the components being expanded according to the expanding; and in response to the command of contracting, contracting the expanded format of the component corresponding to the first variable, the expanded format including the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, to only include a component corresponding to an eighth variable, and
contracting the expanded format of the component corresponding to the second variable, the expanded format including the component corresponding to the fifth variable, the component corresponding to the comparison operator, and the component corresponding to the sixth variable, to only include a component corresponding to a ninth variable.
The limitation of obtaining a command for contracting a format of the component corresponding to the first variable and a format of the component corresponding to the second variable, the components being expanded according to the expanding, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining a command for contracting a format of the component corresponding to the first variable and a format of the component corresponding to the second variable, the components being expanded according to the expanding. The limitation of contracting the expanded format of the component corresponding to the first variable, the expanded format including the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, to only include a component corresponding to an eighth variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “contracting” in the context of this claim encompasses the user manually contracting the expanded format of the component corresponding to the first variable, the expanded format including the component corresponding to the third variable, the component corresponding to the comparison operator, and the component corresponding to the fourth variable, to only include a component corresponding to an eighth variable. The limitation of contracting the expanded format of the component corresponding to the second variable, the expanded format including the component corresponding to the fifth variable, the component corresponding to the comparison operator, and the component corresponding to the sixth variable, to only include a component corresponding to a ninth variable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “contracting” in the context of this claim encompasses the user manually contracting the expanded format of the component corresponding to the second variable, the expanded format including the component corresponding to the fifth variable, the component corresponding to the comparison operator, and the component corresponding to the sixth variable, to only include a component corresponding to a ninth variable. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	(1) The Claims are not directed to an Abstract Idea
Under Prong One of Step 2A of the January 2019 Guidance, only the following groupings of subject matter are considered as abstract ideas: a) mathematical concepts; b) certain methods of organizing human activity; and c) mental processes. Further, under Prong Two of Step 2A, the January 2019 Guidance explains that a claim is not “directed to” a judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.
Under Prong One of Step 2A, Applicant respectfully submits that claims 1 and 12 do not recite any of the three groupings of subject matter that may be considered as an abstract idea.
For example, “displaying on the user interface, from among candidate component values for the component corresponding to the second variable, displaying only candidate component values corresponding to a type of the first variable based on the comparison operator as candidate component values for the component corresponding to the second variable that is compared with the first variable,” as recited in claim 1 is not merely implementing an abstract idea to a generic computer, and cannot be performed in the human mind or with pen and paper.
Further, claims 1 and 6 do not recite any mathematical formula as alleged by the Examiner.
In addition, claims 1 and 6 do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people.
Thus, Applicant respectfully submits that claims 1 and 6 do not recite any abstract idea and is patent eligible under Prong One of Step 2A.
Further, under Prong Two of Step 2A, even assuming arguendo that claims 1 and 12 recite any alleged judicial exception, which Applicant in no way concedes, the alleged judicial exception is integrated into a practical application of displaying candidate components that may be input into a syntax for coding a robot, to improve the accuracy of the syntax and coding compared to, for example, when a user types in a syntax which may result in errors. 
Therefore, the claimed features provide a technical improvement by increasing the accuracy of forming a syntax for coding a robot based on unconventional features.
Thus, Applicant respectfully submits that claims 1 and 12 as a whole are not “directed to” any alleged judicial exception, and are patent eligible under Prong Two of Step 2A.
(2) The Claims amounts to Significantly More than the Alleged Abstract Idea
As noted above, Applicant respectfully submits that the claims satisfy the patent eligibility requirements according to the streamlined analysis outlined in Step 2A, and no further inquiry 1s necessary. However, should the Examiner continue to assert that the claims are still patent ineligible in view of the streamlined analysis, the Applicant submits the claims satisfy Step 2B of the Examination Guidelines.
As previously submitted, the April 2018 Patent Subject Matter Eligibility Guidance cites to the Berkheimer v. HP Inc. (Fed. Cir. 2018) decision stating that “[w]hether something is well- understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.”
In the instant application, one skilled in the art would readily appreciate the inventive concept by adding unconventional features, which are not well-understood, routine, conventional to improve accuracy of forming a syntax for coding a robot, which add meaningful limitations and qualifies as significantly more.

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the updated rejection to claim 1, the Examiner has not stated that “displaying on the user interface, from among candidate component values for the component corresponding to the second variable, displaying only candidate component values corresponding to a type of the first variable based on the comparison operator as candidate component values for the component corresponding to the second variable that is compared with the first variable,” is part of the abstract idea. The “displaying” is an additional limitation that adds insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data. 
The Applicant argues that “Claims 1 and 6 do not recite any mathematical formula as alleged by the Examiner”. It is unclear where in the rejection to claims 1 and 6 that state the Examiner alleges the claims are directed to a “Mathematical formula” grouping. Claims 1 and 6 recite and fall within the “Mental Processes” grouping of abstract ideas.
As can be seen in the updated rejection to claim 1, it is the Examiner’s position that the claims do not integrated the abstract idea into a practical application and thus not significantly more than the abstract idea. The claims recite additional elements (i.e. the “displaying” limitations) that add insignificant extra solution activities to the judicial exception, such as data gathering and output or storing the data. 
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §101 with respect to claims 1 and 6 are proper and thus, maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
April 26, 202216

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191